Citation Nr: 1234697	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-40 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to August 1993. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In June 2012 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's tinnitus began in or is otherwise related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has tinnitus which is related to his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for tinnitus.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

The relevant evidence of record includes service treatment records, private treatment records and both written and oral statements from the Veteran.  

The Veteran's service treatment records are negative for any report of or findings related to tinnitus.  Service records indicate that the Veteran served as a Radar Repairer during his more than 15 years of service.  

Post-service treatment records from October 2007 indicate that the Veteran reported ringing in his left ear.  Hypertension was also diagnose.  Records from November 2007 indicate that Veteran's blood pressure was now under control, but that he was still having ringing in his ears.  The provider indicated that it may be due, in part, to Eustachian tube difficulties.  

In his October 2009 Substantive Appeal (VA Form 9) the Veteran reported that he worked around high frequency consoles and 416 volt AC three phase converters/generators for 16 years as a maintenance repairman for the H.A.W.K. Air Defense System.  He stated that this caused a constant humming in his ears.  

The Veteran testified at a hearing before a Veterans Law Judge in June 2012.  During that hearing, the Veteran reiterated his previous statements regarding having worked as a H.A.W.K. radar repairman.  He stated that he spent most of his time working on high frequency consoles.  He also stated that he had to maintain a 60K generator.  He reported first noticing his tinnitus in 1987.  He stated that it was subtle at first and that none of ever talked about it, so he did not report it.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has tinnitus that either began in or is otherwise related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his claimed disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that, despite some negative evidence in the claims file, the Veteran is competent to report that he has had ringing in his ears since his time in service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board also finds that the Veteran's assertions as to his post-service symptomatology are both credible and highly probative.  

In sum, the Board is satisfied that service connection is established for tinnitus that claim is granted in full.  In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
Duty to Assist

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


